Case 1:17-cv-06501-FB-RLM Document 49 Filed 03/06/20 Page 1 of 4 PageID #: 311




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
CRISTIAN D. CORTEZ,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 17-cv-06501 (FB) (RLM)

FORSTER & GARBUS, LLP,

                       Defendant.
------------------------------------------------x

Appearances:
 For the Plaintiff:                                 For the Defendant:
 DAVID M. BARSHAY                                   ROBERT L. ARLEO
 Barshay Sanders, PLLC                              Robert L. Arleo, Esq.
 100 Garden City Plaza, Suite 500                   380 Lexington Avenue
 Garden City, NY 11530                              New York, NY 10168

BLOCK, Senior District Judge:

       Defendant Forster & Garbus, LLP (“Defendant”) moves for reconsideration

of this Court’s Memorandum & Order (“Order”) granting summary judgment in

favor of Plaintiff Cristian D. Cortez (“Plaintiff”) on claims under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692e, et seq (“FDCPA”). See Dkt. 28. In

relevant part, the Order held that a debt-collection notice Defendant mailed to

Plaintiff in February 2017 (“Notice”) “failed to advise” Plaintiff whether his “debt

was still accruing interest and/or fees” and so amounted to a “false” or “misleading

representation[]” of the “character, amount, or legal status of [the] debt” that violated

the FDCPA. As explained herein, Defendant’s motion for reconsideration is denied.
                                                1
Case 1:17-cv-06501-FB-RLM Document 49 Filed 03/06/20 Page 2 of 4 PageID #: 312




                                        ***

      Reconsideration is improper unless a movant can point to “intervening change

of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992). A motion for reconsideration “is not a

vehicle for relitigating old issues, presenting the case under new theories . . . or

otherwise taking a ‘second bite at the apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998).

      In this case, Defendant’s argument for reconsideration is twofold: First,

Defendant asserts that the “Court mistakenly ruled that consumers are not charged

with considering collection letters as a group,” and that Plaintiff should have known

his debt balance was incurring “interest, costs and/or other fees” in light of “other”

letters Defendant sent in the five years before the Notice at issue. Second, Defendant

maintains that an unpublished decision, issued one week after the Order, provides

“strong support for the fact that summary judgment should have been awarded to the

Defendant.” See Watson v. Midland Credit Mgmt., 2019 WL 2527295 (June 19,

2019 E.D.N.Y.).

      As to the first argument, Defendant cites no authority—and the Court has

found none—supporting the proposition that the least sophisticated consumer is

expected to decipher whether a debt will accrue interest or fees by “considering

                                          2
Case 1:17-cv-06501-FB-RLM Document 49 Filed 03/06/20 Page 3 of 4 PageID #: 313




collection letters as a group;” ostensibly by culling bits of information from each

letter they received over the course of several years. Nor does it follow, as Defendant

argues, that the least sophisticated consumer is expected to divine whether a debt

will accrue interest or fees after the date specified in the Notice (here, February 24,

2017) simply because Defendant sent “other” letters in the five years before:

Whatever representations the “other” letters made (individually or “as a group”) they

certainly did not state if interest or fees would apply after February 24, 2017.

      As to the second argument, Defendant ignores that Watson denied a debt

collector’s motion to dismiss because the collection notice at issue failed to state

whether “Defendant might require the . . . imposition of interest and late payment

fees on the debt.” 2019 WL 2527295 at *6. Indeed, Watson explained that if interest

or other fees accrued—which Defendant admits was the case on Plaintiff’s debt—

“then Defendant would be in violation of Section 1692e given Avila’s requirement

to disclose that interest and other fees may accrue on a debt.” Id. (citing Avila v.

Riexinger & Assocs., LLC, 817 F.3d 72, 74 (2d Cir. 2016)).

      Finally, in sum and substance, Defendant raised both of these arguments in its

briefing on the motion for summary judgment.1 The Court rejected the arguments

then, and Defendant fails to identify any issue that the Court overlooked or an


      1
         While Watson was issued a week after this Court’s Order, the Second
Circuit case on which Watson relies—Avila v. Riexinger & Assocs., LLC—was
cited throughout the parties’ summary judgment briefing.
                                        3
Case 1:17-cv-06501-FB-RLM Document 49 Filed 03/06/20 Page 4 of 4 PageID #: 314




intervening change in law that would warrant reconsideration now. Sequa Corp.,

156 F.3d at 144.

                                    ***

      For the reasons stated herein, Defendant’s motion for reconsideration is

denied.

      SO ORDERED.



                                          _/S/ Frederic Block___________
                                          FREDERIC BLOCK
                                          Senior United States District Judge
Brooklyn, New York
March 6, 2020




                                      4
